Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending. 

Response to the arguments and amendment:-
Claim Rejections - 35 USC § 112
Claims 1-5, 9-12 were rejected under 35 USC 112 scope of enablement. 
Applicants argue that the claims have been amended so that they commensurate with the scope of the species. 
The examiner does not agree. The claims still have a lot of generic groups A, B, C and D is generically any group. 
The only examples provided is that of a phenyl or a thiophene. 
Amgen v. Sanofi and Regeneron (Fed. Cir. 2021)
The decision here provides another anti-functional-limitation decision — this time rendering Amgen’s
monoclonal antibody claims invalid
Sanofi argued to the jury that the claims encompass millions of potential antibody
candidates and that the specifications lack sufficient guidance to allow a person of skill in the art to
practice the full scope of the claims without undue experimentation in the form of substantial trial and


Judge Andrews rejected the jury verdict and sided with the patentee — holding
that no reasonable jury could have found otherwise.
Enablement: The patent act requires that the patent specification “enable any person skilled in the[relevant] art . . . to make and use” the claimed invention. 35 U.S.C. 112(b). Like obviousness, enablement is a question of law based upon a collection of factual findings. The Federal Circuit generally considers the Wands factors in enablement cases — particularly when asking whether the gaps in disclosure require undue experimentation. 
Predictability or unpredictability of the art: Unpredictable arts are more likely to require undue
experimentation in order to practice the invention;
Breadth of the claims: Broad claims are more likely to require undue experimentation to practice
the full scope of the claims. The pharmaceutical art is very unpredictability.

In re Wands, 858 F.2d 731 (Fed. Cir. 1988).
Although Amgen appears to have provided guidance and framework for creating and testing the efficacy of each of its claimed compounds, the problem is that there are many thousands of potential compounds — only some of which will actually work effectively as claimed.
Applicant’s claims includes L3 and L6 to be O and CH2. There is one example, e.g. 7, where in L6 is a CH2. The activity of this is very low. Therefore it is clear that the activity is unpredictable. The data does not commensurate with the scope of claimed compounds and therefore would require an undue amount of burden.


The claims are still rejected. 
Claims 6-8 are objected to as they depend upon a rejected claim.  
Conclusion
Claims 1-5, 9-12 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



February 18, 2021.